DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 04/03/2020. The applicant submits Information Disclosure Statements dated 04/03/2020, 09/24/2020, 10/14/2020, 05/12/2021, 09/14/2021, 10/26/2021, 12/14/2021, 03/21/2022, 04/25/2022, and 07/13/2022. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to an application filed on 04/17/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/839111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same inventive concept of an external computer controlling the functional capabilities of a gas turbine fan engine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson US 2012/0324420 in view of Ogura US 2005/0160259.
As per claim 1, A communication adapter of a gas turbine engine of an aircraft, the communication adapter comprising: 
a communication interface configured to wirelessly communicate with an offboard system and to communicate with an engine control of the gas turbine engine; (Collinson paragraph 0034 discloses, “The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10. The data connections may be based on a network technology such as ethernet or other technologies and allow the unit 26 to collect data from apparatus and functions within the engine 10 and/or an associated vehicle, to process and/or store this data for monitoring purposes.” And Collinson paragraph 0037 discloses, “the engine operational data may be transferred by other wired or wireless communication means such as by a wired connection to the EMU 26 or else by transfer of data using one or more conventional portable data storage means, such as a memory stick, disk or the like.”)
a memory system; (Collinson paragraphs 0012 discloses, “The tool may comprise a system comprising a processor, display means and a data store, any or any combination of which may be directly connected or indirectly connected via a network.” And paragraph 0097 discloses, “In FIG. 12A, the data 218 collected and stored during operation of the gas turbine engine--or other monitored equipment--is processed or sorted into a batch dataset 220 of signals which are required by the EHM tool.”) and 
processing circuitry configured to: 
receive an engine control dynamic data recording request from the offboard system; (Collinson paragraph 0035 discloses, “The module 24 provides for the communication of engine operation data from the monitoring unit 26 to ground and thereby to an external or remote system such as, for example an administration, monitoring or operations centre. In this example, data is communicated over a cellular network to a base station 28 and thereby to a remote server system 30 via a network, such as the internet 32. The server system 30 is shown schematically and may designate one of a number of destinations to which engine data may be transmitted. It will be appreciated that conventional data security provisions will typically be in place for communication of data in this manner and will not be described in detail herein for conciseness.”)
confirm an authentication between the communication adapter and the engine control; (Ogura paragraph 0009 teaches, “In the step S11, a connection request is transmitted from the client device to the server device. The server process at the step S21 receives the request and generates a random number. The step S21 further codes the generated random number based upon a predetermined server private key. In the step S22, the server process transmits the coded first random number and the server public key certificate to the client process. In the step S22, the server device CPU functions as a first server confirmation processing means. In the step S12, upon receiving the transmission, the client process confirms the authenticity of the server public key certificate based upon a route certificate. In the authentication process, not only it is confirmed that the certificate has experienced damage or alteration, but also it is confirmed that the server device is a proper communication device based upon the reference information. Following the confirmation, the client process in the step S13 decodes the coded first random number by the server public key contained in the server public key certificate. After a successful decoding step, it is confirmed that the first random number is indeed received from the server device that has been issued the server public key certificate. Thus, the server device is confirmed as a proper communication destination. In the above steps S12 and S13, the client device CPU functions as a second client confirmation processing means.”)
transfer the engine control dynamic data recording request received at the communication adapter from the offboard system to the engine control based on the authentication; (Ogura paragraph 0009) and 
transmit an update completion confirmation of the engine control from the communication adapter to the offboard system based on a confirmation message from the engine control. (Ogura paragraph 0114 teaches, “Upon receiving the reception response from the image forming device 100 for the certificate installation request, the factory terminal 160 in turn transmits the received reception response to the communication terminal 150. If the above write is confirmed successful, the certificate writing completion flag is set to ON in the certificate DB to prevent the duplicate use of the certificate set.”)
Collinson discloses a process for development of monitoring tools that show the operation of a gas turbine fan aircraft. Collinson does not disclose an authentication procedure when communicating with an external computer. Ogura teaches of an authentication procedure when communicating with an external computer. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ogura et.al. into the invention of Collinson. Such incorporation is motivated by the need to ensure accurate control of an aircraft.
As per claim 2, The communication adapter of claim 1, wherein the processing circuitry is further configured to: 
transmit a data state of the engine control and a configuration of the engine control to the offboard system with the update completion confirmation. (Collinson paragraph 0043 discloses, “Stage 110 involves specification of the requirements of the data to be handled by the tool. The data requirements specify the data which will be used to determine the EHM requirements determined in stage 106. The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
As per claim 3, The communication adapter of claim 1, wherein the engine control dynamic data recording request comprises a list of supplemental parameters to be recorded during operation of the gas turbine engine in addition to a default parameter recording list. (Collinson paragraph 0047 discloses, “The test harness comprises a collection of machine instructions and test data configured to test the EHM tool unit by running it under varying conditions and monitoring its behavior and outputs. The test harness accordingly allows for automation of testing of the tool once created and may encompass software, tools, samples of data input and output, and configurations for testing of the EHM tool. Validation of the generated EHM tool is undertaken at stage 132 by way of an automated evaluation of the tool based on the test harness to ensure that it complies with the tool requirements. A validation report is automatically generated at 134 which can be used within a deployment review process 136 prior to final deployment of the tool to a working environment.”) and (Ogura paragraph 0071 teaches, “Lastly, the NVRAM 204 includes a fixed parameter memory area for storing various fixed parameters.”)
As per claim 4, The communication adapter of claim 1, wherein the engine control dynamic data recording request comprises at least one digital signature that is validated by the engine control prior to updating a data recording list of the engine control. (Ogura paragraph 0009)
As per claim 5, The communication adapter of claim 1, further comprising an internal sensor system comprising a plurality of sensors within the communication adapter. (Collinson paragraph 0034 discloses, “The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10. The data connections may be based on a network technology such as ethernet or other technologies and allow the unit 26 to collect data from apparatus and functions within the engine 10 and/or an associated vehicle, to process and/or store this data for monitoring purposes.”)
As per claim 6, The communication adapter of claim 5, wherein the processing circuitry is further configured to: 
receive a plurality of time series data at the communication adapter from the engine control during operation of the gas turbine engine based on the engine control dynamic data recording request; (Collinson paragraph 0099 discloses, “In FIG. 12C, there is shown an example of a real time, potentially integrated, system, in which a real time data feed is sampled, prior to reception by the model manager, which allows direct processing of the sampled data by the EHM tool models.”)
record a plurality of internal sensor data versus time in the memory system based on the internal sensor system until an end condition is met; (Collinson paragraph 0043 discloses, “The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
correlate the time series data with the internal sensor data based on an alignment in time to form an enhanced data set; (Collinson paragraph 0099 discloses, “In FIG. 12C, there is shown an example of a real time, potentially integrated, system, in which a real time data feed is sampled, prior to reception by the model manager, which allows direct processing of the sampled data by the EHM tool models.”) and 
transmit the enhanced data set from the communication adapter to the offboard system based on a transmit condition. (Collinson paragraph 0035 discloses, “In this example, data is communicated over a cellular network to a base station 28 and thereby to a remote server system 30 via a network, such as the internet 32. The server system 30 is shown schematically and may designate one of a number of destinations to which engine data may be transmitted.”) and (Ogura paragraph 0009)
As per claim 7, The communication adapter of claim 6, wherein the processing circuitry is further configured to: 
synthesize one or more aircraft parameters based on the internal sensor data as one or more synthesized aircraft parameters; (Collinson paragraph 0034 discloses, “The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10. The data connections may be based on a network technology such as ethernet or other technologies and allow the unit 26 to collect data from apparatus and functions within the engine 10 and/or an associated vehicle, to process and/or store this data for monitoring purposes.”) and 
combine the one or more synthesized aircraft parameters with a plurality of engine control parameters from the engine control in the enhanced data set. (Collinson paragraph 0043 discloses, “Stage 110 involves specification of the requirements of the data to be handled by the tool. The data requirements specify the data which will be used to determine the EHM requirements determined in stage 106. The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
As per claim 8, A method comprising: (Collinson paragraphs 0003 and 0057 discloses a method)
receiving an engine control dynamic data recording request from an offboard system at a communication adapter of a gas turbine engine of an aircraft; (Collinson paragraph 0035 discloses, “The module 24 provides for the communication of engine operation data from the monitoring unit 26 to ground and thereby to an external or remote system such as, for example an administration, monitoring or operations centre. In this example, data is communicated over a cellular network to a base station 28 and thereby to a remote server system 30 via a network, such as the internet 32. The server system 30 is shown schematically and may designate one of a number of destinations to which engine data may be transmitted. It will be appreciated that conventional data security provisions will typically be in place for communication of data in this manner and will not be described in detail herein for conciseness.”)
confirming an authentication between the communication adapter and the engine control; (Ogura paragraph 0009 teaches, “In the step S11, a connection request is transmitted from the client device to the server device. The server process at the step S21 receives the request and generates a random number. The step S21 further codes the generated random number based upon a predetermined server private key. In the step S22, the server process transmits the coded first random number and the server public key certificate to the client process. In the step S22, the server device CPU functions as a first server confirmation processing means. In the step S12, upon receiving the transmission, the client process confirms the authenticity of the server public key certificate based upon a route certificate. In the authentication process, not only it is confirmed that the certificate has experienced damage or alteration, but also it is confirmed that the server device is a proper communication device based upon the reference information. Following the confirmation, the client process in the step S13 decodes the coded first random number by the server public key contained in the server public key certificate. After a successful decoding step, it is confirmed that the first random number is indeed received from the server device that has been issued the server public key certificate. Thus, the server device is confirmed as a proper communication destination. In the above steps S12 and S13, the client device CPU functions as a second client confirmation processing means.”)
transferring the engine control dynamic data recording request received at the communication adapter from the offboard system to the engine control based on the authentication; (Ogura paragraph 0009) and 
transmitting an update completion confirmation of the engine control from the communication adapter to the offboard system based on a confirmation message from the engine control. (Ogura paragraph 0114 teaches, “Upon receiving the reception response from the image forming device 100 for the certificate installation request, the factory terminal 160 in turn transmits the received reception response to the communication terminal 150. If the above write is confirmed successful, the certificate writing completion flag is set to ON in the certificate DB to prevent the duplicate use of the certificate set.”)
As per claim 9, The method of claim 8, further comprising: 
transmitting a data state of the engine control and a configuration of the engine control to the offboard system with the update completion confirmation. (Collinson paragraph 0043 discloses, “Stage 110 involves specification of the requirements of the data to be handled by the tool. The data requirements specify the data which will be used to determine the EHM requirements determined in stage 106. The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
As per claim 10, The method of claim 8, wherein the engine control dynamic data recording request comprises a list of supplemental parameters to be recorded during operation of the gas turbine engine in addition to a default parameter recording list. (Collinson paragraph 0047 discloses, “The test harness comprises a collection of machine instructions and test data configured to test the EHM tool unit by running it under varying conditions and monitoring its behavior and outputs. The test harness accordingly allows for automation of testing of the tool once created and may encompass software, tools, samples of data input and output, and configurations for testing of the EHM tool. Validation of the generated EHM tool is undertaken at stage 132 by way of an automated evaluation of the tool based on the test harness to ensure that it complies with the tool requirements. A validation report is automatically generated at 134 which can be used within a deployment review process 136 prior to final deployment of the tool to a working environment.”) and (Ogura paragraph 0071 teaches, “Lastly, the NVRAM 204 includes a fixed parameter memory area for storing various fixed parameters.”)
As per claim 11, The method of claim 8, wherein the engine control dynamic data recording request comprises at least one digital signature that is validated by the engine control prior to updating a data recording list of the engine control. (Ogura paragraph 0009)
As per claim 12, The method of claim 8, wherein the communication adapter comprises an internal sensor system comprising a plurality of sensors within the communication adapter. (Collinson paragraph 0034 discloses, “The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10. The data connections may be based on a network technology such as ethernet or other technologies and allow the unit 26 to collect data from apparatus and functions within the engine 10 and/or an associated vehicle, to process and/or store this data for monitoring purposes.”)
As per claim 13, The method of claim 12, further comprising: 
receiving a plurality of time series data at the communication adapter from the engine control during operation of the gas turbine engine based on the engine control dynamic data recording request; (Collinson paragraph 0099 discloses, “In FIG. 12C, there is shown an example of a real time, potentially integrated, system, in which a real time data feed is sampled, prior to reception by the model manager, which allows direct processing of the sampled data by the EHM tool models.”)
recording a plurality of internal sensor data versus time in the memory system based on the internal sensor system until an end condition is met; (Collinson paragraph 0043 discloses, “The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
correlating the time series data with the internal sensor data based on an alignment in time to form an enhanced data set; (Collinson paragraph 0099 discloses, “In FIG. 12C, there is shown an example of a real time, potentially integrated, system, in which a real time data feed is sampled, prior to reception by the model manager, which allows direct processing of the sampled data by the EHM tool models.”) and 
transmitting the enhanced data set from the communication adapter to the offboard system based on a transmit condition. (Collinson paragraph 0035 discloses, “In this example, data is communicated over a cellular network to a base station 28 and thereby to a remote server system 30 via a network, such as the internet 32. The server system 30 is shown schematically and may designate one of a number of destinations to which engine data may be transmitted.”) and (Ogura paragraph 0009)
As per claim 14, The method of claim 13, further comprising: synthesizing one or more aircraft parameters based on the internal sensor data as one or more synthesized aircraft parameters; (Collinson paragraph 0034 discloses, “The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10. The data connections may be based on a network technology such as ethernet or other technologies and allow the unit 26 to collect data from apparatus and functions within the engine 10 and/or an associated vehicle, to process and/or store this data for monitoring purposes.”)  and 
combining the one or more synthesized aircraft parameters with a plurality of engine control parameters from the engine control in the enhanced data set. (Collinson paragraph 0043 discloses, “Stage 110 involves specification of the requirements of the data to be handled by the tool. The data requirements specify the data which will be used to determine the EHM requirements determined in stage 106. The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)

15. A gas turbine engine of an aircraft, the gas turbine engine comprising: 
a fan section comprising a fan case; (Collinson paragraph 003 discloses, “a propulsive fan 13,”)
an engine control mounted on the fan case, the engine control configured to monitor and control operation of the gas turbine engine in real-time; (Collinson paragraph 0034 discloses, “ The engine 10 includes a remote communication module 24, illustrated highly schematically in FIG. 1, and accommodated at a convenient location on the engine 10. This may be within the engine core, fan-mounted, or elsewhere. The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10.”) and 
a communication adapter mounted on the fan case, the communication adapter comprising processing circuitry configured to receive an engine control dynamic data recording request from an offboard system, confirm an authentication between the communication adapter and the engine control, transfer the engine control dynamic data recording request received at the communication adapter from the offboard system to the engine control based on the authentication, and transmit an update completion confirmation of the engine control to the offboard system based on a confirmation message from the engine control. (Collinson paragraphs 0034 and 0035) and (Ogura paragraph 0009)
As per claim 16, The gas turbine engine of claim 15, wherein processing circuitry is further configured to: transmit a data state of the engine control and a configuration of the engine control to the offboard system with the update completion confirmation. (Collinson paragraph 0043 discloses, “Stage 110 involves specification of the requirements of the data to be handled by the tool. The data requirements specify the data which will be used to determine the EHM requirements determined in stage 106. The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
As per claim 17, The gas turbine engine of claim 15, wherein the engine control dynamic data recording request comprises a list of supplemental parameters to be recorded during operation of the gas turbine engine in addition to a default parameter recording list. (Collinson paragraph 0047 discloses, “The test harness comprises a collection of machine instructions and test data configured to test the EHM tool unit by running it under varying conditions and monitoring its behavior and outputs. The test harness accordingly allows for automation of testing of the tool once created and may encompass software, tools, samples of data input and output, and configurations for testing of the EHM tool. Validation of the generated EHM tool is undertaken at stage 132 by way of an automated evaluation of the tool based on the test harness to ensure that it complies with the tool requirements. A validation report is automatically generated at 134 which can be used within a deployment review process 136 prior to final deployment of the tool to a working environment.”) and (Ogura paragraph 0071 teaches, “Lastly, the NVRAM 204 includes a fixed parameter memory area for storing various fixed parameters.”)
As per claim 18, The gas turbine engine of claim 15, wherein the engine control dynamic data recording request comprises at least one digital signature that is validated by the engine control prior to updating a data recording list of the engine control. (Ogura paragraph 0009)
As per claim 19, The gas turbine engine of claim 15, further comprising an internal sensor system comprising a plurality of sensors within the communication adapter, wherein the processing circuitry is further configured to: 
receive a plurality of time series data at the communication adapter from the engine control during operation of the gas turbine engine based on the engine control dynamic data recording request; (Collinson paragraph 0099 discloses, “In FIG. 12C, there is shown an example of a real time, potentially integrated, system, in which a real time data feed is sampled, prior to reception by the model manager, which allows direct processing of the sampled data by the EHM tool models.”)
record a plurality of internal sensor data versus time in the memory system based on the internal sensor system until an end condition is met; (Collinson paragraph 0043 discloses, “The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)
correlate the time series data with the internal sensor data based on an alignment in time to form an enhanced data set; (Collinson paragraph 0099 discloses, “In FIG. 12C, there is shown an example of a real time, potentially integrated, system, in which a real time data feed is sampled, prior to reception by the model manager, which allows direct processing of the sampled data by the EHM tool models.”)  and 
transmit the enhanced data set from the communication adapter to the offboard system based on a transmit condition. (Collinson paragraph 0035 discloses, “In this example, data is communicated over a cellular network to a base station 28 and thereby to a remote server system 30 via a network, such as the internet 32. The server system 30 is shown schematically and may designate one of a number of destinations to which engine data may be transmitted.”) and (Ogura paragraph 0009)
As per claim 20, The gas turbine engine of claim 19, wherein the processing circuitry is further configured to: 
synthesize one or more aircraft parameters based on the internal sensor data as one or more synthesized aircraft parameters; (Collinson paragraph 0034 discloses, “The engine 10 also includes an engine monitoring unit 26 which is connected to one or more sensors or other components within the engine 10. The data connections may be based on a network technology such as ethernet or other technologies and allow the unit 26 to collect data from apparatus and functions within the engine 10 and/or an associated vehicle, to process and/or store this data for monitoring purposes.”) and 
combine the one or more synthesized aircraft parameters with a plurality of engine control parameters from the engine control in the enhanced data set. (Collinson paragraph 0043 discloses, “Stage 110 involves specification of the requirements of the data to be handled by the tool. The data requirements specify the data which will be used to determine the EHM requirements determined in stage 106. The data will relate to the sensor data recorded by the plurality of sensors on the engine/equipment and communicated the EHM tool.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666